DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the segments having ends cut at 45 degrees and joined together to form a shelf or drawer (claim 9) and the segments as hollow tubular elements, with the front segment as a rigid wall with two anchoring points protruding orthogonally and inserted into a cavity (claim 10) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 1 is objected to because of the following informalities: In line 7, the recitation “fixable” should be “first”. In line 10, the recitation “the inclination” should be “an inclination”. In line 12, the recitation “the horizontal” should be “a horizontal”. In line 14, the recitation “first means” should be “first adjustment means”.
Claim 2 is objected to because of the following informalities: In line 2, the recitation “said end” should be “said free end”. In line 3, the recitation “and abutting” should be “and for abutting”. In line 4, the recitation “to incline it” should be “for inclination thereof”. 
Claim 3 is objected to because of the following informalities: In line 2, the recitation “said end” should be “said free end”. In line 3, the recitation “the end and abutting” should be “the free end and for abutting”. 
Claim 4 is objected to because of the following informalities: In line 2, the recitation “said end” should be “said free end”. In line 3, the recitation “said end” should be “said free end”.
Claim 5 is objected to because of the following informalities: In line 1, the recitation “rotatably mounted” should be deleted.
Claim 7 is objected to because of the following informalities: In line 2, the recitation “fixable” should be deleted. In line 5, the recitation “the end of the sleeve” should be “an end of the sleeve”. 
Claim 8 is objected to because of the following informalities: In line 3, the recitation “said end” should be “said free end”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The following identifies how claim limitations containing “means” are interpreted, vis-à-vis 35 U.S.C. 112(f):
Claim 1 recites “a first adjustment means for adjusting the inclination of the drawer or shelf with respect to the first part” and “the first means”. Claims 2-3 recite “the first adjustment means”. These recitations do invoke 35 U.S.C. 112(f).
Claim 1 recites “a second adjustment means for adjusting the horizontal position of the drawer or shelf with respect to the first part”. Claim 8 recites “the second adjustment means”. These recitations do invoke 35 U.S.C. 112(f).
Claim 3 recites “by means of an adjustable-projection portion”. Claim 8 recites “fastening means for the drawer or shelf to make the slide and the drawer or shelf integral with each other”. These recitations do not invoke 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 4: In lines 1-2, the recitation “said element” lacks antecedent basis.
With respect to claim 5: In lines 1-2, the recitation “said rotatably mounted element” lacks antecedent basis.
With respect to claims 9-10: The preamble of claim 1, from which claims 9-10 depend, recites “Telescopic sliding guide for linearly and horizontally moving a drawer or shelf with respect to a furniture item, the guide comprising”. Due to the use of “for” in the recitation “guide for linearly and horizontally moving a drawer or shelf with respect to a furniture item”, the invention of claim 1 is interpreted as being inclusive of the telescopic only. The invention of claim 1 is interpreted as not requiring the drawer or shelf and furniture item mentioned in the preamble. 
The recitations in claims 9-10 positively require the drawer or shelf. Based on claim 1, it appears that the claimed invention does not include the shelf or drawer, and is the guide only. However, based on claims 9-10, it appears that the claimed invention does include the shelf or drawer, in addition to the guide. The scope of the claimed invention in claims 9-10 is unclear, because it is unclear if the drawer or shelf are required by the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,945,618 B2 (Kim).
With respect to claim 1: Kim discloses telescopic sliding guide (drawer slide 152) for linearly and horizontally moving a drawer or shelf (“drawer (not shown)” @ Col. 2, lines 15-16) with respect to a furniture item (“cabinet” @ Col. 1 line 52), the guide comprising: a first part (not-numbered cabinet rail in Fig. 1) fixable on the furniture item (using the 
With respect to claim 2: Kim discloses wherein the first adjustment means comprises a member (“threaded bolt” @ Col. 3 line 11) movably mounted relative to said end for moving along an axis (vertical axis in Kim Fig. 1) perpendicular to said longitudinal axis and abutting against the drawer or shelf to incline it (Col. 3 lines 19-30).
With respect to claim 3: Kim discloses wherein the first adjustment means comprises an element (“threaded bolt” @ Col. 3 line 11) rotatably mounted on said end for protruding from the end and abutting against the drawer or shelf (Col. 3 lines 19-30) by means of an adjustable-projection portion (the distal end portion of the threaded bolt 159 shown in Kim Fig. 2).
With respect to claim 4: Kim discloses wherein said element (“threaded bolt” @ Col. 3 line 11; the vertical positioning element 159) is mounted inside a pass-through cavity of said end (threaded circular cutout 183) so as to translate linearly in said cavity (by rotating the bolt) to protrude from said end (protruding in Kim Fig. 2).
With respect to claim 5: Kim discloses wherein said rotatably mounted element (“threaded bolt” @ Col. 3 line 11; the vertical positioning element 159) and said pass-through cavity (threaded circular cutout 183) are complementarily threaded (both component names included “threaded”).
With respect to claim 6: Kim discloses wherein said free end (position adjustment mechanism 151) constitutes a separate piece mounted on the second part. See Figs. 1-2 and Col. 2 lines 13-22.
With respect to claim 7: See Kim Fig. 1. Kim discloses wherein the first fixable part is an L-shaped bracket (L-shape includes vertical leg with holes and horizontal leg extending to be connected with shelf rail 150), the second part comprises a sleeve (in that the positioning element 157 is inserted within the outline formed by the shelf rail 150 - see Col. 2 lines 13-22), elongated along said longitudinal axis (Fig. 1), which is mounted to slide on an edge of the L-shaped bracket (Fig. 1 and Col. 1 lines 6-62), and 6said free end (position adjustment mechanism 151) being a separate piece which is mounted at the end of the sleeve to constitute an extension thereof (Figs. 1-2 and Col. 2 lines 13-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) as applied to claim 1 above, and further in view of US 2014/0015392 A1 (Salice).
With respect to claim 8: Kim Col. 2 lines 30-33 teach that the horizontal positioning element moves side-to-side (laterally)
See Salice Figs. 1-6. Salice discloses a device 10 for adjustably connecting a drawer 20 to a guide 11. Salice’s invention is analogous to that of Kim. The body 12 of device 10 includes a lateral support wing 16 that supports a hooking member 17 for mounting in a hole or seating 18 of the drawer 20. The hooking member 17 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim’s position adjustment mechanism 151 to include Salice’s support wing 16, slider 21, and hooking member 17, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to make Kim’s drawer longitudinally adjustable (using Salice’s components) in addition to laterally and vertically adjustable (using Kim’s horizontal positioning element 161 and vertical positioning element 159). 
Salice’s slider 21 makes obvious the claimed “slide”, Salice’s support wing 16 makes obvious the claimed “protruding edge of said end”, and Salice’s hooking member 17 makes obvious the claimed “fastening means for the drawer or shelf”. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) as applied to claim 1 above, and further in view of US 4,116,513 (Ullman).
With respect to claims 9-10: Kim states that the drawer attached to the rail 150 is not shown in the figures. 
Ullman discloses a drawer assembly 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Ullman’s 
One would be motivated to make such a combination because Kim explicitly discloses a drawer on the rail 150, but does not show one. Thus, the combination embodies what Kim discloses but does not show.
Ullman’s assembly 20 makes obvious “wherein the drawer or shelf (drawer assembly 20) is made of segments joined together, which are a front segment (front 30) and three segments (side 24, side 26, and back 28) which are C-connected to each other (see Fig. 11), the segments being hollow tubular elements (see Fig. 3), each having ends cut at 45 degrees for matching with ends of other two of said segments (see Figs. 4-5)” as in claim 9.
Ullman’s assembly 20 makes obvious “wherein the three C-connected segments (side 24, side 26, and back 28) are hollow tubular elements (see Fig. 3), each with ends cut at 45 degrees to match the ends of the other two segments (see Figs. 4-5), and the front segment (front 30) comprises a rigid wall (“composition materials such as resin-bonded chipboard” @ Col. 5 lines 53-54) provided with two anchoring points (connection points 120) which are protruding orthogonally therefrom (see Fig. 11) and each insertable into a respective cavity of a different segment forming the C (see Fig. 13)” as in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637